Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10499 Name of Fund: BlackRock California Municipal 2018 Term Trust (BJZ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal 2018 Term Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O.Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 12/31/2008 Date of reporting period: 07/01/2008  09/30/2008 Item 1  Schedule of Investments BlackRock California Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value California - 126.3% ABAG Finance Authority for Nonprofit Corporations, California, Revenue Bonds (San Diego Hospital Association), Series C, 5.375%, 3/01/21 $ 2,100 $ 1,972,110 California Health Facilities Financing Authority Revenue Bonds (Adventist Health System), Series A, 5%, 3/01/18 California Health Facilities Financing Authority Revenue Bonds (Adventist Health System), Series A, 5%, 3/01/19 California Health Facilities Financing Authority Revenue Bonds (Adventist Health System), Series A, 5%, 3/01/20 California Health Facilities Financing Authority Revenue Bonds (Adventist Health System), Series A, 5%, 3/01/24 California Infrastructure and Economic Development Bank Revenue Bonds (J. David Gladstone Institute Project), 5.50%, 10/01/20 California Infrastructure and Economic Development Bank Revenue Bonds (Kaiser Hospital Assistance I-LLC), Series A, 5.55%, 8/01/31 California Pollution Control Financing Authority, PCR, Refunding (San Diego Gas & Electric Company), Series A, 5.90%, 6/01/14 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Republic Services Inc. Project), AMT, Series B, 5.25%, 6/01/23 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series A, 5.125%, 7/01/31 California Pollution Control Financing Authority, Solid Waste Disposal Revenue Refunding Bonds (Republic Services Inc. Project), AMT, Series C, 5.25%, 6/01/23 California State Department of Water Resources, Power Supply Revenue Bonds, Series A, 5.125%, 5/01/12 (a) California State Department of Water Resources, Power Supply Revenue Refunding Bonds, Series H, 5%, 5/01/22 California State, GO, Refunding, 5%, 11/01/11 (a) California State, GO, Refunding, 5%, 11/01/20 California State Public Works Board, Lease Revenue Bonds (Department of Forestry and Fire), Series E, 5%, 11/01/25 California State Public Works Board, Lease Revenue Refunding Bonds (California Community Colleges), Series A, 5%, 12/01/17 California State Public Works Board, Lease Revenue Refunding Bonds (Trustees California State University), Series A, 5%, 10/01/17 California State Veterans, GO, Refunding, AMT, Series BZ, 5.35%, 12/01/21 (b) Portfolio Abbreviations To simplify the listings of the portfolio holdings in the Schedule of Investments, the names of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) GO General Obligation Bonds CABS Capital Appreciation Bonds PCR Pollution Control Revenue Bonds COP Certificates of Participation 1 BlackRock California Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value California Statewide Communities Development Authority, Revenue Refunding Bonds (Daughters of Charity National Health System), Series A, 5.25%, 7/01/24 $5,000 $4,411,450 Clovis, California, Unified School District, Capital Appreciation, GO (Election of 2004), Series A, 5.12%, 8/01/21 (c)(d)(e) Fontana, California, Public Financing Authority, Tax Allocation Revenue Refunding Bonds (North Fontana Redevelopment Project), Series A, 5.25%, 9/01/18 (f) Foothill/Eastern Corridor Agency, California, Toll Road Revenue Refunding Bonds, CABS, 5.858%, 1/15/21 (c) Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 5.80%, 6/01/21 Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 5.85%, 6/01/22 Lathrop, California, Financing Authority Revenue Bonds (Water Supply Project), 5.90%, 6/01/23 Long Beach, California, Harbor Revenue Bonds, AMT, Series A, 5.25%, 5/15/18 (d) Los Angeles, California, Harbor Department Revenue Refunding Bonds, AMT, Series B, 5.50%, 8/01/21 (g) Poway, California, Unified School District, Special Tax Bonds (Community Facilities District Number 6), 5%, 9/01/25 Riverside, California, Unified School District, GO (Election of 2001), Series A, 5.25%, 2/01/23 (d) San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.35%, 9/01/17 San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.50%, 9/01/18 San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.60%, 9/01/19 San Bernardino County, California, Special Tax Bonds (Community Facilities District Number 2002-1), 5.70%, 9/01/20 San Diego County, California, COP, Refunding (MTS Tower), 5.25%, 11/01/19 (g) Santa Clara Valley, California, Transportation Authority, Sales Tax Revenue Bonds, Series A, 5%, 6/01/11 (a)(b) Stockton-East Water District, California, COP, Refunding, Series B, 5.93%, 4/01/19 (c)(d) Vista, California, COP, Refunding (Community Projects), 5%, 5/01/19 (b) Vista, California, COP, Refunding (Community Projects), 4.75%, 5/01/21 (b) Multi-State - 10.7% Charter Mac Equity Issuer Trust, 6.625%, 6/30/49 (h)(i) MuniMae TE Bond Subsidiary LLC, 6.875%, 6/30/49 (h)(i) 2 BlackRock California Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Puerto Rico - 17.1% Puerto Rico Commonwealth, Public Improvement, GO, Series B, 5.25%, 7/01/17 $1,035 $1,022,425 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series C, 5.75%, 7/01/19 (e)(j) 5 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series C, 5.75%, 7/01/19 (j) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series M, 6%, 7/01/20 (j) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series M, 6.25%, 7/01/21 (j) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.70%, 2/01/10 (a) U.S. Virgin Islands - 3.1% Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds (Matching Fund Loan Note), Series A, 5.25%, 10/01/17 Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds (Matching Fund Loan Note), Series A, 5.25%, 10/01/19 Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds (Matching Fund Loan Note), Series A, 5.25%, 10/01/21 Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds (Matching Fund Loan Note), Series A, 5.25%, 10/01/22 Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds (Matching Fund Loan Note), Series A, 5.25%, 10/01/23 Virgin Islands Public Finance Authority, Senior Lien Revenue Bonds (Matching Fund Loan Note), Series A, 5.25%, 10/01/24 Total Municipal Bonds - 157.2% Corporate Bonds San Manuel Entertainment Authority Series 04-C, 4.50%, 12/01/16 (i) Total Corporate Bonds - 4.3% Total Long-Term Investments (Cost - $145,399,098) - 161.5% Short-Term Securities Shares CMA California Municipal Money Fund, 4.67% (k)(l) Total Short-Term Securities (Cost - $1,128,229) - 1.3% Total Investments (Cost - $146,527,327*) - 162.8% Other Assets Less Liabilities - 1.8% Preferred Shares, at Redemption Value - (64.6)% ) Net Assets Applicable to Common Shares - 100.0% $ 3 BlackRock California Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) * The cost and unrealized appreciation (depreciation) of investments as of September 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 146,527,062 Gross unrealized appreciation 1,345,730 Gross unrealized depreciation (7,576,656 ) Net unrealized depreciation $ (6,230,926 ) (a) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (b) MBIA Insured. (c) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (d) FGIC Insured. (e) Security is collateralized by Municipal or U.S. Treasury Obligations. (f) FSA Insured. (g) AMBAC Insured. (h) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (j) Commonwealth Guaranteed. (k) Represents the current yield as of report date. (l) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(e) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA California Municipal Money Fund (3,182,064) $ 32,648 4 BlackRock California Municipal 2018 Term Trust Schedule of Investments September 30, 2008 (Unaudited) Effective January 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of September 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 5 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Municipal 2018 Term Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock California Municipal 2018 Term Trust Date: November 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock California Municipal 2018 Term Trust Date: November 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock California Municipal 2018 Term Trust Date: November 24, 2008
